Citation Nr: 0913358	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2004 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut that denied entitlement to a 
TDIU.  Also on appeal is a September 2005 Decision Review 
Officer (DRO) decision that assigned an initial disability 
rating of 50 percent for PTSD, effective from August 29, 
2003.

The Veteran was afforded a hearing before the DRO in April 
2005; a transcript of that hearing is associated with the 
claims files.

The Board remanded the issues for further development in 
October 2007.


REMAND

In his substantive appeal on the issue of entitlement to a 
higher initial evaluation for PTSD, received in March 2009, 
the Veteran requested a personal hearing before the Board at 
the RO.  Because such hearings for the Board are scheduled by 
the RO, a remand of this matter is required in this case.  
See 38 C.F.R. § 20.704.

The Board's remand in October 2007 found the issues of 
entitlement to a TDIU and evaluation of the service-connected 
PTSD are inextricably intertwined.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998) (where a decision on one issue would 
have a significant impact upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).  The two issues on 
appeal are accordingly remanded together.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The RO should schedule the Veteran for a 
hearing before the Board at the RO in 
accordance with the docket number of the 
Veteran's appeal.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




